Citation Nr: 1233109	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which reopened the Veteran's claims for service connection for a neck disorder and residuals of an injury to the left shoulder but denied both claims on the merits.  The Veteran's claims were reconsidered in a July 2009 rating decision with the same result.

The Board notes that in April 2012, the Veteran submitted records dated in June 1978 pertaining to his motor vehicle accident.  The Board notes that this evidence is duplicative of what was on file at the time the RO adjudicated his appeal.  Thus, the Board finds the Veteran is not prejudiced from the Board's review of the claim at this juncture.

The issues of entitlement to service connection for a neck disorder and a residuals of a left shoulder injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed claims for entitlement to service connection for a neck disorder and residuals of a left shoulder injury in February 1980.

2.  In an unappealed October 1980 rating decision, the RO denied service connection for a left shoulder disability.  The Veteran did not appeal the adverse determination.  The RO did not adjudicate the claim of service connection for a cervical spine disability.

2.  The evidence received since the October 1980 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for residuals of a left shoulder injury. 


CONCLUSIONS OF LAW

1.  The October 1980 rating decision denying service connection for residuals of a left shoulder injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2011).

2.  As evidence received since the October 1980 rating decision is new and material, the claim of entitlement to service connection for residuals of a left shoulder injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this decision, the Board reopens the Veteran's claim for service connection for residuals of a left shoulder injury and remands the issue for further development. Thus, a discussion of VA's duties to notify and assist is not necessary.  

In an October 1980 rating decision, the RO denied a left shoulder disorder.  The Veteran did not appeal and the October 1980 decision became final.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

VA must consider whether the new evidence could reasonably result in substantiation of the claim if VA fulfilled its duty to assist the Veteran with the development of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

Since the time of the October 1980 rating decision, additional VA and private treatment records showing the existence of a left shoulder disorder have been associated with the claims folder.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show the existence of a current disability of the left shoulder.  As the additional evidence is both new and material, the claim for residuals of an injury to the left shoulder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of an injury to the left shoulder is reopened. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In April 2009, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for his records from Orthopedic and Spine Therapy of Kaukauna, dated from January 2009 to March 2009.  Upon review of the record, it does not appear that these records have been requested.  Therefore, the RO/AMC must make reasonable efforts to obtain these records on remand before the Board reach any determination on the Veteran's service connection claims.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Additionally, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for his neck or left shoulder disorder, dated since August 2011, from the VA Medical Center in Milwaukee, Wisconsin.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  Also, all records from July 2009 to the present concerning the left shoulder and neck from Clement J. Zablocki VAMC and John H. Bradley Community based outpatient clinic should be obtained.

Finally, a supplemental VA medical opinion should be obtained on remand as the opinion rendered in April 2009 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  For a VA medical opinion to be adequate, it must be given in consideration of the Veteran's relevant medical history, the Veteran's lay statements, and contain sufficient information for VA to made a determination on the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336, n1 (Fed. Cir. 2006) (noting that a medical opinion is inadequate where the examiner fails to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disorder).  

Here, the VA examiner diagnosed the Veteran with cervical strain and left shoulder rotator cuff syndrome, but did not address foraminal narrowing of the cervical spine, narrowing of the cervical disc space, degenerative arthritis, a possible cervical disc bulge, a partial tear of the coracoacromial ligament, or a suspected tear of the superior labrum of the left shoulder, noted, for example, on a January 2009 magnetic resonance imaging (MRI) report and/or in his February 2011 VA treatment records.  On remand, another opinion should be obtained in light of the additional relevant evidence associated with the claims folder so all diagnoses of record can be adequately addressed in the opinion provided, which shall also be given in consideration of the Veteran's entire relevant medical history, including the Veteran's report of having pain in the left shoulder and neck since the accident in 1978.  See Stefl, 21 Vet. App. at 123; Green, 1 Vet. App. at 124.

In the April 2009 VA examination report, the examiner noted the Veteran's report of continuous symptoms, but also the lack of documented treatment from 1980 to 2008 and his history of intervening injuries.  In the supplemental opinion provided, the examiner should explicitly discuss the Veteran's lay testimony with regard to his continuous left shoulder symptoms.  In a March 2010 statement, the Veteran explained that he did not seek treatment for his continuous symptoms because he was not aware of the availability of VA treatment and did not think there was anything that could be done to treat his symptoms in any case.  In a December 2008 statement, the Veteran asserted that he experienced pain since the 1978 motorcycle accident in service, but only treated it with over-the-counter pain medication and tolerated whatever residual pain remained.  Lastly, the examiner should also address the VA treatment records noting a 30 year history of left shoulder pain and symptoms of left shoulder and neck pain since 1978.  See, e.g., February 2010 VA treatment records; January 2009 VA treatment records.  The Board finds the report of continuity of symptoms (i.e. pain) pertaining to the neck and left shoulder to be credible.  Therefore, the examiner should also deem such to be credible in giving his/her opinion.

By way of explanation for the Board's request for additional detail in the rationale provided by the examiner, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology and to report symptoms of pain.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Therefore, if the examiner continues to find that the Veteran's lack of history of treatment and history of intervening injuries are more medically relevant than the Veteran's statements of record, including his statements to his VA physicians for purposes of treatment, the examiner should provide of full explanation of the rationale for this opinion.  See generally Buchanan, 451 F.3d at 1336, n1 (Fed. Cir. 2006) (noting that a medical opinion is inadequate where the examiner fails to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disorder).  Specifically, the examiner should state whether there is a relationship between the Veteran's continuous symptoms of neck and shoulder pain and his presently diagnosed neck and/or shoulder disabilities.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  



Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his neck and shoulder disabilities, from the VA Medical Center in Milwaukee, Wisconsin, dated since August 2011.  Also, all records from July 2009 to the present concerning the left shoulder and neck from Clement J. Zablocki VAMC and John H. Bradley Community based outpatient clinic should be obtained.

2.  Ask the Veteran to identify all medical care providers that have treated him for his neck and/or shoulder disabilities and which are not already of record.  Thereafter, request that the Veteran furnish signed authorizations for release for any non-VA sources identified.  The Veteran should be asked to submit all relevant records that he has in his possession.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained, to include the records from Orthopedic and Spine Therapy of Kaukauna, dated from January 2009 to March 2009.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his neck and left shoulder disorders.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any neck and/or left shoulder disorders found to be present, to include consideration of foraminal narrowing of the cervical spine, possible disc bulge, and degenerative arthritis of the cervical spine, and a partial tear of the coracoacromial ligament and suspected tear of the superior labrum of the left shoulder, as well as the cervical strain and left shoulder rotator cuff syndrome diagnosed at the April 2009 VA examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neck or left shoulder disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's reported symptoms of pain of the neck and left shoulder, which he asserts have been continuous since the 1978 motorcycle accident in service, are related to any currently diagnosed neck or left shoulder disorder.  

In providing these opinions, the examiner must consider the Veteran's entire relevant medical history and lay statements of record, to include all past left shoulder disorder and neck disorder diagnoses and the Veteran's reports of continuous symptoms since service.  Specifically, in giving the requested opinion, the examiner should find credible the Veteran's report of neck and left shoulder pain which started in service and continued thereafter.  The examiner should also review the June 1978 treatment reports pertaining to the accident in service and should address the complaints of neck and left shoulder pain noted in these reports.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


